
	

113 S2503 IS: Bill Williams River Water Rights Settlement Act of 2014
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2503
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mr. Flake (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To direct the Secretary of the Interior to enter into the Big Sandy River-Planet Ranch Water Rights
			 Settlement Agreement and the Hualapai Tribe Bill Williams River Water
			 Rights Settlement Agreement, to provide for the lease of certain land
			 located within Planet Ranch on the Bill Williams River in the State of
			 Arizona to benefit the Lower Colorado River Multi-Species Conservation
			 Program, and to provide for the settlement of specific water rights claims
			 in the Bill Williams River watershed in the State of Arizona.
	
	
		1.Short title
			This Act may be cited as the
		  Bill Williams River Water Rights Settlement Act of 2014.2.PurposesThe purposes of this Act are—(1)to achieve a fair, equitable, and final settlement of certain claims among certain parties to water
			 rights in the Bill
			 Williams River watershed in the State of Arizona for—(A)the Hualapai Tribe (acting on behalf of the Tribe and members of the Tribe); and(B)the Department of the Interior, including, and acting on behalf of, the constituent bureaus of the
			 Department and, as specified, the United States
			 as trustee for the Hualapai Tribe, the members of the Tribe, and
			 the allottees;(2)to approve, ratify, and confirm—(A)the Big Sandy River-Planet Ranch Water Rights Settlement Agreement
			 entered into among the Hualapai Tribe, the United States as trustee for
			 the Tribe, the members of the Tribe and allottees, the Secretary of the
			 Interior, the Arizona
			 department of water resources, and others, to the extent the Big Sandy
			 River-Planet Ranch Agreement is consistent
			 with this Act; and(B)the Hualapai Tribe Big Sandy River-Planet Ranch Water Rights Settlement
			 Agreement entered into among the Tribe, the United States, and
			 the Freeport Minerals Corporation, to the extent the Hualapai Tribe
			 Agreement is consistent with this
			 Act;(3)to authorize and direct the Secretary—(A)to execute the duties and obligations of the Secretary under the Big Sandy River-Planet Ranch
			 Agreement, the Hualapai
			 Tribe Agreement, and this Act;(B)(i)to remove objections to the applications for the severance and transfer of certain water rights, in
			 partial consideration of the agreement of the parties to impose certain
			 limits on the extent of the use and transferability of the severed and
			 transferred water right and other
			 water rights;
			 and(ii)to provide confirmation of those water rights; and(C)to carry out any other activity necessary to implement the Big Sandy River-Planet Ranch Agreement
			 and the Hualapai
			 Tribe Agreement in accordance with this Act;(4)to advance the purposes of the Lower Colorado River Multi-Species Conservation Program;(5)to secure a long-term lease for
			 a portion of Planet Ranch, along with appurtenant water rights primarily
			 along the Bill Williams River corridor, for use in the Conservation
			 Program;(6)to bring the leased portion of Planet Ranch into public ownership for the long-term benefit of the
			 Conservation Program; and(7)to secure from the Freeport Minerals Corporation non-Federal contributions—(A)to support a tribal
			 water supply
			 study necessary for the advancement of a settlement of the claims of the
			 Tribe for rights to Colorado River water; and(B)to enable the Tribe to secure Colorado River water rights and appurtenant land, increase security
			 of the water rights of the Tribe, and facilitate a settlement of the
			 claims of the Tribe for rights to Colorado River water.3.DefinitionsIn this Act:(1)ADWRThe term ADWR means the Arizona department of water resources, established pursuant to title 45 of the Arizona
			 Revised
			 Statutes (or a successor agency or entity).(2)AllotmentThe term allotment means any allotment that—(A)was originally allotted to an individual Indian in the allotting document;(B)is located on land outside the boundaries of an Indian reservation within Mohave County, Arizona;
			 and(C)as of the enforceability date, is held in trust by the United States for the benefit of an
			 allottee.(3)AllotteeThe term allottee means any individual who holds a beneficial real property interest in an allotment.(4)Arizona Game and Fish CommissionThe term Arizona Game and Fish Commission means the entity established pursuant to title 17 of the Arizona Revised Statutes to control the
			 Arizona game and fish department (or a successor agency or entity).(5)Bagdad Mine Complex and Bagdad TownsiteThe term Bagdad Mine Complex and Bagdad Townsite means the geographical area depicted on the map attached as exhibit 2.9 to the Big Sandy
			 River-Planet Ranch
			 Agreement.(6)Big Sandy River-Planet Ranch Agreement(A)In generalThe term Big Sandy River-Planet Ranch Agreement means the Big Sandy River-Planet Ranch Water Rights Settlement Agreement dated ______, 2014 and entered into among—(i)the Tribe;(ii)Department, including, and acting on behalf of, the constituent bureaus of the Department and, as
			 specified, the United States
			 as trustee for the Hualapai Tribe, the members of the Tribe, and
			 the allottees;(iii)the Arizona Game and Fish
			 Commission;(iv)ADWR; and(v)the
			 Corporation.(B)InclusionsThe term Big Sandy River-Planet Ranch Agreement includes—(i)all exhibits to the agreement referred to in subparagraph (A);(ii)any amendments necessary to make the agreement consistent with this Act; and(iii)any other amendment approved by the parties to the agreement that are affected by the amendment
			 (including the Secretary, acting
			 on behalf of the United States).(7)Bill Williams River watershedThe term Bill Williams River watershed means the watershed drained by the Bill Williams River and the tributaries of that river,
			 including the Big Sandy and Santa Maria Rivers.(8)Conservation ProgramThe term Conservation Program has the meaning given the term Lower Colorado River Multi-Species Conservation Program in section 9401 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
			 1327).(9)Corporation(A)In generalThe term Corporation means the Freeport Minerals Corporation, incorporated in the State of Delaware.(B)InclusionsThe term Corporation includes all subsidiaries, affiliates,
			 successors, and assigns of the Freeport Minerals Corporation (such as
			 Byner
			 Cattle Company, incorporated in the State of Nevada).(10)DepartmentThe term Department means the Department of the Interior.(11)Enforceability dateThe term enforceability date means the applicable date described in section 9.(12)Freeport Groundwater Wells(A)In generalThe term Freeport Groundwater Wells means the 5 wells identified by ADWR well registration numbers—(i)55–592824;(ii)55–595808;(iii)55–595810;(iv)55–200964; and(v)55–908273.(B)InclusionsThe term Freeport Groundwater Wells includes  any replacement of a well referred to in subparagraph (A) drilled by or for the
			 Corporation to supply water to the Bagdad Mine Complex and Bagdad
			 Townsite.(C)ExclusionsThe term Freeport Groundwater Wells does not include any other well owned by the Corporation at any other location.(13)Hualapai Tribe Agreement(A)In generalThe term Hualapai Tribe Agreement means the Hualapai Tribe Bill Williams River Water Rights Settlement Agreement dated ______, 2014 entered into among—(i)the Tribe;(ii)the United States, as trustee for the Tribe, the members of the Tribe, and the allottees; and(iii)the Corporation.(B)InclusionsThe term Hualapai Tribe Agreement includes—(i)all exhibits to the agreement referred to in subparagraph (A);(ii)any amendments necessary to make the agreement consistent with this Act; and(iii)any other amendments approved by—(I)each party to the agreement that is affected by the amendment; and(II)the Secretary.(14)Hualapai Tribe Water Rights Settlement AgreementThe term Hualapai Tribe Water Rights Settlement Agreement means the settlement agreement in the process of  negotiation as of the date of enactment of this
			 Act among the Tribe, the United States, the State of Arizona, the Central
			 Arizona Water Conservation District, the Salt River Agricultural
			 Improvement and Power District and Salt River Valley Water Users
			 Association, and the Corporation to resolve the claims of the Tribe for
			 rights to Colorado River water and Verde River water.(15)InjuryThe term injury, with respect to a water right, means any interference with, diminution of, or deprivation of the
			 water right under Federal, State, or other law.(16)Lincoln RanchThe term Lincoln Ranch means the property owned by the Corporation described in the special warranty deed recorded on
			 December 4, 1995, at Book 1995 and Page 05874 in the official records of
			 La Paz County, Arizona.(17)Parcel 1The term Parcel 1 means the parcel of land that—(A)is depicted as 3 contiguous allotments identified as 1A, 1B, and 1C on the map attached to the
			 Big Sandy River-Planet Ranch Agreement as exhibit 2.10; and(B)is held in trust for certain allottees.(18)Parcel 2The term Parcel 2 means the parcel of land that—(A)is depicted on the map attached to the Big Sandy River-Planet Ranch Agreement as exhibit 2.10; and(B)is held in trust for certain allottees.(19)Parcel 3The term Parcel 3 means the parcel of land that—(A)is depicted on the map attached to the Big Sandy River-Planet Ranch Agreement as exhibit 2.10;(B)is held in trust for the Tribe; and(C)is part of the Hualapai Reservation pursuant to Executive Order 1368 of June 2, 1911.(20)PartyThe term party means an individual or entity that is a signatory to—(A)the Big Sandy River-Planet Ranch Agreement;(B)the Hualapai Tribe Agreement; or(C)an exhibit to the Big Sandy River-Planet Ranch Agreement or the Hualapai Tribe Agreement.(21)Planet RanchThe term Planet Ranch means the property owned by the Corporation described—(A)in the special warranty deed recorded
			 on December 14, 2011, at Book 2011 and Page 05267 in the official records
			 of La
			 Paz County, Arizona; and(B)as Instrument No. 2011–062804 in the official
			 records of Mohave County, Arizona.(22)SecretaryThe term Secretary means the Secretary of the Interior.(23)Sever and transfer applicationsThe term sever and transfer applications means the applications filed or amended by the Corporation and pending on the date of enactment of
			 this Act
			 to sever and transfer certain water rights—(A)from Lincoln
			 Ranch and from Planet Ranch to the Wikieup Wellfield
			 for use at the Bagdad Mine Complex and Bagdad Townsite; and(B)from portions of Planet Ranch (as determined on the date on which the applications
			 were filed or amended) to new locations
			 within Planet Ranch.(24)TribeThe term Tribe means the Hualapai Tribe, organized under section 16 of the Act of June 18, 1934 (25 U.S.C. 476)
		(commonly known as the Indian Reorganization Act), and
			 recognized by the Secretary.(25)Water rightThe term water right means—(A)any right in or to groundwater, surface water, or effluent under Federal, State,
			 or other law; and(B)for purposes of subsections (d) and (e) of section 5, any right to Colorado River water.(26)Wikieup WellfieldThe term Wikieup Wellfield means the geographical area depicted on the map attached as exhibit 2.10 to the Big Sandy
			 River-Planet Ranch
			 Agreement.4.Big Sandy River-Planet Ranch Agreement(a)In generalExcept to the extent that any provision of, or amendment to, the Big Sandy River-Planet Ranch
			 Agreement conflicts with
			 this Act—(1)the Big Sandy River-Planet Ranch Agreement is authorized, ratified, and
			 confirmed; and(2)any amendment to the Big Sandy River-Planet Ranch Agreement
			 executed to make the Big Sandy River-Planet Ranch Agreement consistent
			 with this Act is
			 authorized,
			 ratified, and confirmed.(b)ExecutionTo the extent that the Big Sandy River-Planet Ranch Agreement does not conflict
			 with this Act, and in support of the purposes of this Act, the Secretary
			 shall execute—(1)the Big Sandy River-Planet Ranch Agreement (including all exhibits to the
			 Big Sandy River-Planet Ranch Agreement requiring
			 the signature of the Secretary);(2)any amendment to the Big Sandy River-Planet Ranch Agreement (including
			 any amendment to an exhibit of the Big Sandy River-Planet Ranch Agreement
			 requiring the
			 signature of the Secretary) that is necessary to make the Big Sandy
			 River-Planet Ranch
			 Agreement consistent with this Act; and(3)a conditional withdrawal of each objection filed by the Bureau of Indian Affairs, the Bureau of
			 Land Management, and the United States Fish and Wildlife Service to the
			 sever and
			 transfer applications in the form set forth in exhibit 4.2.1(ii)(b) to the
			 Big Sandy River-Planet Ranch Agreement.(c)Discretion of SecretaryThe Secretary may execute any other amendment to the Big Sandy River-Planet Ranch Agreement
			 (including any amendment
			 to an exhibit to the Big Sandy River-Planet Ranch Agreement requiring the
			 signature of the Secretary) that is not inconsistent with this Act, if the
			 amendment does not require approval by Congress.(d)ProhibitionThe Secretary shall not file an objection to any
			 amendment to the sever and transfer applications or any new sever or
			 transfer application filed by the Corporation to accomplish
			 the sever and transfer of 10,055 acre-feet per year of water rights from
			 Planet Ranch and Lincoln Ranch to the Wikieup Wellfield, subject to the
			 condition that the form of such an
			 amendment or new application shall be substantially similar to a form
			 attached to
			 the Big Sandy River-Planet Ranch Agreement as
			 exhibit 4.2.1(ii)(a)(1) or 4.2.1(ii)(a)(2).5.Hualapai Tribe Agreement(a)In generalExcept to the extent that any provision of, or amendment to, the Hualapai Tribe Agreement conflicts
			 with this Act—(1)the Hualapai Tribe Agreement is authorized, ratified, and
			 confirmed; and(2)any amendment to the Hualapai Tribe Agreement
			 executed to make the Hualapai Tribe Agreement consistent with this Act is
			 authorized,
			 ratified, and confirmed.(b)ExecutionTo the extent that the Hualapai Tribe Agreement does not conflict
			 with this Act, and in support of the purposes of this Act, the Secretary
			 shall execute—(1)the Hualapai Tribe Agreement (including all exhibits to the
			 Hualapai Tribe Agreement requiring
			 the signature of the Secretary); and(2)any amendment to the Hualapai Tribe Agreement (including
			 any amendment to an exhibit of the Hualapai Tribe Agreement requiring the
			 signature of the Secretary) that is necessary to make the Hualapai Tribe
			 Agreement consistent with this Act.(c)Discretion of SecretaryThe Secretary may execute any other amendment to the Hualapai Tribe Agreement (including any
			 amendment to an exhibit to the Hualapai Tribe Agreement requiring the
			 signature of the Secretary) that is not inconsistent with this Act, if the
			 amendment does not require approval by Congress.(d)Contribution of Corporation to economic development fund(1)In generalThe contribution of the Corporation to the economic development fund of the Tribe, as provided in
			 section 8.1 of the Hualapai Tribe Agreement—(A)may be used by the Tribe for the limited purpose of enabling the Tribe—(i)to acquire Colorado River water rights with the intent to increase the security of the water rights
			 of the Tribe; and(ii)to otherwise facilitate the use of water on the Hualapai Reservation; and(B)shall be considered to be a non-Federal contribution that counts toward any non-Federal
			 contribution associated with a settlement of the claims of the Tribe for
			 rights to Colorado River water.(2)Limitation on transfer of water rightsThe Colorado River water rights acquired by the Tribe may be used off the Hualapai Reservation only
			 for irrigation of acquired appurtenant land, or for storage in accordance
			 with Federal and State law in a permitted recharge facility in the State
			 of Arizona, subject to the conditions that—(A)the Tribe shall not seek to transfer or sell accumulated long-term storage credits generated from
			 the storage of the acquired Colorado River water rights; and(B)the Tribe shall not seek approval to change the place of use of the acquired Colorado River water
			 rights, except for the purposes of storing the water in accordance with
			 subparagraph (A).(3)ExpirationThe authority provided under paragraph (2) expires on the earlier of—(A)the date on which  the Hualapai Tribe Water Rights Settlement Agreement becomes enforceable; and(B)December 31, 2039.(4)Colorado river water rights counted against claims of Tribe(A)In generalIf the Hualapai Tribe Water Rights Settlement Agreement does not become enforceable by December 31,
			 2039, any Colorado River water rights acquired by the Tribe with the
			 contribution of the Corporation to the economic development fund of the
			 Tribe shall be counted, on an acre-foot per acre-foot basis, toward the
			 claims of the Tribe for rights to Colorado River water in any subsequent
			 settlement or adjudication of those claims.(B)Effect of paragraphNothing in this paragraph restricts any claim for rights of the Tribe to Colorado River water in
			 any subsequent settlement or adjudication.(e)Future limitations on land taken into trustAs provided in section 10.11 of the Hualapai Tribe Agreement, the parties to the Hualapai Tribe
			 Agreement shall negotiate in good faith with other parties the terms under
			 which any land within the State of Arizona held or acquired in fee by the
			 Tribe may be taken into trust by the United States for the benefit of the
			 Tribe, with any applicable terms to be incorporated into a future
			 agreement settling the claims of the Tribe for rights to Colorado River
			 water, and the Federal law approving the agreement,
			 subject to approval by Congress.6.Waivers, releases, and retention of claims(a)Claims by Department under Big Sandy River-Planet Ranch Agreement(1)In generalExcept as provided in paragraph (3), the Secretary is authorized to execute a waiver and release of
			 all claims
			 of the Department against the Corporation under Federal, State, or any
			 other law for—(A)all past and present claims for injury to water rights resulting from the diversion of water by the
			 Corporation from the Wikieup Wellfield or the Freeport Groundwater Wells
			 arising prior to the enforceability date;(B)all claims for injury to water rights arising after the enforceability date resulting from the
			 diversion of water by the Corporation from the Wikieup Wellfield or the
			 Freeport Groundwater Wells in a manner not in violation of the Big Sandy
			 River-Planet Ranch
			 Agreement; and(C)all past, present, and future claims arising out of, or relating in any manner to, the negotiation
			 or execution of the Big Sandy River-Planet Ranch Agreement.(2)Effective dateThe waivers and releases of claims under paragraph (1) shall—(A)be in the form set forth in exhibit 7.2(ii) to the Big Sandy River-Planet Ranch Agreement; and(B)take effect on the enforceability date.(3)Retention of rightsThe Department shall retain all rights not expressly waived under paragraph (1), including the
			 right—(A)to assert any claim for breach of, or to seek enforcement of, the Big Sandy River-Planet Ranch
			 Agreement or this Act
			 in any United States court or State court of competent jurisdiction; and(B)to assert any past, present, or future claim to a water right that is not inconsistent with the
			 Big Sandy River-Planet Ranch Agreement or this Act.(b)Claims by Tribe and United States as trustee under Big Sandy River-Planet Ranch Agreement(1)In generalExcept as provided in paragraph (3), the Tribe and the United States, acting as trustee for the
			 Tribe and members of the Tribe, are authorized to execute a waiver and
			 release of all
			 claims against the Corporation for—(A)any water rights of the Tribe or the United States as trustee for the Tribe and members of the
			 Tribe with respect to Parcel 3 in excess of 300 acre-feet per year;(B)all past and present claims for injury to water rights arising before the enforceability date
			 resulting from the diversion of water by the Corporation from the Wikieup
			 Wellfield or the Freeport Groundwater Wells; and(C)all claims for injury to water rights arising after the enforceability date resulting from the
			 diversion of water by the Corporation from the Wikieup Wellfield or the
			 Freeport Groundwater Wells in a manner not in violation of the Big Sandy
			 River-Planet Ranch
			 Agreement or the Hualapai Tribe Agreement.(2)Effective dateThe waivers and releases of claims under paragraph (1) shall—(A)be in the form set forth in exhibit 7.1(ii) to the Hualapai Tribe Agreement; and(B)take effect on the enforceability date.(3)Retention of rightsThe Tribe and the United States, acting as trustee for the Tribe and members of the Tribe, shall
			 retain all rights not expressly waived under paragraph (1), including the
			 right—(A)to assert any claim for breach of, or to seek enforcement of, the Big Sandy River-Planet Ranch
			 Agreement or this Act
			 in any United States court or State court of competent jurisdiction; and(B)to assert any past, present, or future claim to a water right that is not inconsistent with the
			 Big Sandy River-Planet Ranch Agreement or this Act.(c)Claims by United States as trustee for allottees under Big Sandy River-Planet Ranch Agreement(1)In generalExcept as provided in paragraph (3),  the United States, acting as trustee for the allottees, is
			 authorized to
			 execute a waiver and release of all claims against the Corporation for—(A)any water rights of the allottees or the United States as trustee for the allottees with respect
			 to—(i)Parcel 1 in excess of 82 acre-feet per year; or(ii)Parcel 2 in excess of 312 acre-feet per year;(B)all past and present claims for injury to water rights arising before the enforceability date
			 resulting from the diversion of water by the Corporation from the Wikieup
			 Wellfield or the Freeport Groundwater Wells; and(C)all claims for injury to water rights arising after the enforceability date resulting from the
			 diversion of water by the Corporation from the Wikieup Wellfield or the
			 Freeport Groundwater Wells in a manner not in violation of the Big Sandy
			 River-Planet Ranch
			 Agreement.(2)Effective dateThe waivers and releases of claims under paragraph (1) shall—(A)be in the form set forth in exhibit 7.1(ii) to the Hualapai Tribe Agreement; and(B)take effect on the enforceability date.(3)Retention of rightsThe United States, acting as trustee for the allottees, shall retain all rights not expressly
			 waived under paragraph (1), including the right—(A)to assert any claim for breach of, or to seek enforcement of, the Big Sandy River-Planet Ranch
			 Agreement or this Act
			 in any United States court or State court of competent jurisdiction; and(B)to assert any past, present, or future claim to a water right that is not inconsistent with the
			 Big Sandy River-Planet Ranch Agreement or this Act.(d)Claims by Tribe and United States as trustee under Hualapai Tribe Agreement(1)In generalExcept as provided in paragraph (3), the Tribe and the United States, acting  as trustee for the
			 Tribe, members of the Tribe, and the allottees, as part of the performance
			 of obligations under the Hualapai Tribe Agreement, are authorized to
			 execute a waiver
			 and release of all claims that the Tribe or the United States as trustee
			 for the Tribe, members of the Tribe, or the allottees may have against the
			 Corporation under Federal, State, or any other law, for—(A)all past and present claims for injury to water rights resulting from the diversion of water by the
			 Corporation from the Bill Williams River watershed arising prior to the
			 enforceability date;(B)all claims for injury to water rights arising after the enforceability date resulting from the
			 diversion of water by the Corporation from the Bill Williams River
			 watershed in a manner not in violation of the Hualapai Tribe Agreement;
			 and(C)all past, present, and future claims arising out of, or relating in any manner to, the negotiation
			 or execution of the Hualapai Tribe Agreement.(2)Effective dateThe waivers and releases of claims under paragraph (1) shall—(A)be in the form set forth in exhibit 7.1(ii) to the Hualapai Tribe Agreement; and(B)take effect on the enforceability date.(3)Retention of rightsThe Tribe and the United States, acting as trustee for the Tribe, the members of the Tribe, and the
			 allottees, shall retain all rights not expressly waived under paragraph
			 (1), including the right to assert—(A)subject to paragraph 10.5 of the Hualapai Tribe Agreement, a claim for breach of, or to seek
			 enforcement of, the Hualapai Tribe Agreement or this Act in any United
			 States court or State court of competent jurisdiction;(B)any claim for injury to, or to seek enforcement of, the rights of the Tribe under any applicable
			 judgment or decree approving or incorporating the Hualapai Tribe
			 Agreement; and(C)any past, present, or future claim to water rights that is not inconsistent with the Hualapai Tribe
			 Agreement or this Act.(e)Claims by Tribe against United States under Big Sandy River-Planet Ranch Agreement and Hualapai
			 Tribe Agreement(1)In generalExcept as provided in paragraph (3), the Tribe, on behalf of the Tribe and the members of the
			 Tribe, is authorized to execute a waiver and release of all claims against
			 the
			 Department and the agents and employees of the Department for—(A)all past, present, and future claims relating to injury to  water rights associated with Parcel 3 
			 in excess of 300 acre-feet per year that the Department, acting as trustee
			 for the Tribe, asserted or could have asserted against any party to the
			 Hualapai Tribe Agreement, including the Corporation;(B)all past and present claims relating to injury to water rights arising before the enforceability
			 date associated with Parcel 3, including any injury from withdrawal of a
			 protest to the sever and transfer applications;(C)all claims relating to injury to water rights arising after the enforceability date associated with
			 Parcel 3, except for injury to the water right for 300 acre-feet per year
			 associated with Parcel 3; and(D)all past, present, and future claims relating to any potential injury arising out of, or relating
			 in any manner to, the negotiation or execution of  the Big Sandy
			 River-Planet Ranch Agreement
			 or the Hualapai Tribe Agreement.(2)Effective dateThe waivers and releases of claims under paragraph (1) shall—(A)be in the form set forth in, as applicable—(i)exhibit 7.6(ii) to the Big Sandy River-Planet Ranch Agreement; or(ii)exhibit 7.3(ii) to the Hualapai Tribe Agreement; and(B)take effect on the enforceability date.(3)Retention of rightsThe Tribe shall retain all rights not expressly waived under paragraph (1), including the right—(A)to assert any claim for breach of, or to seek enforcement of, the Big Sandy River-Planet Ranch
			 Agreement, the Hualapai
			 Tribe Agreement, or this Act in any United States court or State court of
			 competent jurisdiction; and(B)to assert any past, present, or future claim to a water right that is not inconsistent with the
			 Big Sandy River-Planet Ranch Agreement, the Hualapai Tribe Agreement, or
			 this Act.7.Administration(a)Limited waiver of sovereign immunity(1)In generalIn the case of a civil action described in paragraph (2)—(A)the United States or the Tribe, or both, may be joined in a civil
			 action commenced by any party to the Big Sandy River-Planet Ranch
			 Agreement or the Hualapai
			 Tribe Agreement; and(B)any claim by the United States or the Tribe to sovereign immunity from
			 the civil action is waived for the sole purpose of resolving any
			 issue regarding the interpretation or enforcement of, as applicable—(i)this Act;(ii)the Big Sandy River-Planet Ranch Agreement; or(iii)the Hualapai
			 Tribe Agreement.(2)Description of civil actionA civil action referred to in paragraph (1) is a civil action filed by any party in a United States
			 court	or State court that—(A)relates solely and directly to the interpretation or enforcement of this Act, the Big Sandy
			 River-Planet Ranch
			 Agreement, or the Hualapai Tribe
			 Agreement;(B)does not seek any award against the United States or the Tribe for monetary damages, costs, or
			 attorneys’ fees; and(C)names the United States or the Tribe as a party.(b)Antideficiency(1)In generalNotwithstanding any authorization of appropriations to carry out this Act, the expenditure or
			 advance of any funds, and the performance of any obligation by the
			 Department in any capacity, pursuant to this Act shall
			 be contingent on the appropriation of funds for that expenditure, advance,
			 or performance.(2)LiabilityThe Department shall not be liable for the failure to carry out any
			 obligation or activity authorized by this Act if adequate appropriations
			 are not provided to carry out this Act.(c)Public accessNothing in this Act prohibits reasonable public access to Planet Ranch or Lincoln Ranch in a manner
			 that is consistent with all applicable Federal and State laws and any
			 applicable conservation management plan implemented under the Conservation
			 Program.8.Environmental compliance(a)In generalIn implementing the Big Sandy River-Planet Ranch Agreement, the Hualapai
			 Tribe Agreement, and this Act,
			 the Secretary shall comply with all applicable Federal environmental laws
			 (including regulations), including—(1)the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.); and(2)the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.).(b)Execution of agreementsThe execution by the
			 Secretary of the Big Sandy River-Planet Ranch Agreement and the Hualapai
			 Tribe Agreement  in accordance with this Act shall not constitute a major
			 Federal
			 action for purposes of section 102 of the National Environmental Policy
			 Act of 1969
			 (42 U.S.C. 4332).(c)United States enforcement authorityNothing in this Act, the Big Sandy River-Planet Ranch Agreement, or the Hualapai Tribe Agreement
			 affects any right of
			 the United States to take any action (including any environmental action)
			 under any law (including regulations and common law) relating to human
			 health, safety, or the environment.9.Enforceability date(a)In generalExcept as provided in subsection (b), the enforceability date shall be the date on which the
			 Secretary publishes in the Federal Register a statement of findings that—(1)(A)to the extent that the Big Sandy River-Planet Ranch Agreement or the Hualapai Tribe Agreement
			 conflict with this Act,
			 the applicable agreement has been revised by amendment to eliminate the
			 conflict; and(B)the Big Sandy River-Planet Ranch Agreement and
			 the Hualapai Tribe Agreement
			 have been executed by all parties to those agreements;(2)the Corporation has submitted to ADWR a conditional amendment of the sever and
			 transfer applications for the Lincoln Ranch water right and amendments to
			 the sever and transfer applications for Planet Ranch and Lincoln Ranch
			 water rights consistent with section 4.2.1(ii)(a) of the Big Sandy
			 River-Planet Ranch
			 Agreement;(3)the Secretary and the Arizona Game and Fish Commission have executed and filed with ADWR a
			 conditional withdrawal of each objection described in section 4(b)(3);(4)(A)ADWR has issued a conditional order approving the sever and transfer applications of the
			 Corporation; and(B)all objections to the sever and transfer applications have been—(i)conditionally withdrawn; or(ii)resolved in a decision issued by ADWR that is final and
			 nonappealable;(5)the Secretary has provided a notice to the parties to the Big Sandy River-Planet Ranch Agreement
			 and the Hualapai
			 Tribe Agreement that the Department
			 has completed the
			 legally required environmental compliance described in section 8;(6)the steering committee for the Conservation Program has approved and authorized the manager of the
			 Conservation Program to execute the lease in the form as set forth in
			 exhibit 2.33 to the Big Sandy River-Planet Ranch Agreement; and(7)the waivers and releases authorized by section 6 have been executed by the Tribe and the Secretary.(b)Ratification and execution of agreementsNotwithstanding subsection (a), for purposes of sections 4, 5, and 8, the Secretary shall carry out
			 the requirements of this Act as promptly as practicable after the date of
			 enactment of this Act.(c)Failure of enforceability date To occurIf the Secretary does not publish a statement of findings under subsection (a) by December 15,
			 2015, or an extended date agreed to by the Tribe, the Secretary, and the
			 Corporation, after providing reasonable notice to the State of Arizona—(1)this Act is repealed effective beginning on the later of—(A)December 31, 2015; and(B)the date that is 14 days after the extended date agreed to by the Tribe, the Secretary, and the
			 Corporation, after providing reasonable notice to the State of Arizona;(2)any action taken by the Secretary to carry out this Act shall cease, and any agreement executed
			 pursuant to this Act, shall be void; and(3)the Tribe, members of the Tribe, the allottees, and the United States, acting as trustee for the
			 Tribe, members of the Tribe, and the allottees, shall retain the right to
			 assert past, present, and future claims to water rights and claims for
			 injury to water rights in the Bill Williams River watershed.
